Title: From George Washington to William Livingston, 25 March 1778
From: Washington, George
To: Livingston, William



Sir
Valley forge March 25th 1778

I have been duly honoured with your Excellency’s favors of the 14 18 & 21st. Insts.
I am sorry to find that the few troops with Colo. Foreman, have become a subject of uneasiness. They are ordered to join Colonel Shreve’s regiment for the present and to act with him. Colo. Foreman five or Six weeks since transmitted through my Hands a memorial to Congress respecting his Salt works—offering a contract for the proceeds, and requesting some Continental troops for their protection. I expected they would have decided on the matter soon after it was submitted,

and consented that the troops with him might remain there till their determination was had. I imagined, at the same time, that the works, which were the Object of the Memorial, would derive some security from the party being placed there, that others, not too remote, might be benefitted by it in some degree; as a knowledge of troops being in that Quarter might prevent small detachments of the Enemy making attempts against them.
I have written to Colo. Moylan upon the subject of quartering the Horse at proper places, and desired him to consult you on the occasion. So far, Sir, from viewing your sentiments in this or in any instance, as an obtrusion, I hold myself much obliged by them. However, tho Gloucester & Salem Counties have considerable quantities of forage, I fear the Horse would be too much exposed there, and if they were not captured, that the duty they would be obliged to perform, would prevent their recruiting and becoming fit for service against the campaign opens, which is an object of infinite importance. I am told that Springfield, not far from Mount Holly, can accomodate many of them with great ease. I have directed Colo. Moylan to give a strict attention to their conduct and to prevent, as far as possible, every species of irregularity, which I trust he will do.
It was unnecessary to offer an apology for committing to my care your Letters for Congress and Colo. Blaine. I shall always be happy to forward your dispatches. Colo. Blaine is not in camp, nor do I know where he is, having been out some time after provision.
I thank you for your trouble in taking Eliz. Chathams deposition. Her name will not be disclosed. I have other depositions in my possession, nearly the same in substance, and which do not say more for General Howe’s humanity.
I am much concerned, that it is not in my power to afford further aid for checking the incursions of the Enemy in Jersey. The situation of this Army will not admit the smallest detachments to be made from it. Indeed, were it much better than what it is, it would be hardly practicable to give relief, as the Enemy, from local circumstances, would always be able either to withdraw or reinforce their parties. It is our misfortune not to have a sufficient force on foot, either for the purposes of offence or defence and the fatal policy of short enlistments, like an evil genius, is now persecuting us and marring all our operations. I have the Honor to be with great esteem & regard Sir Yr Most Obed. Sert

G. Washington

